NUMBER 13-13-00420-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


COURTNEY HINOJOSA,                                                         Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                    On appeal from the 24th District Court
                         of De Witt County, Texas.


                         ORDER OF ABATEMENT

             Before Justices Benavides, Perkes, and Longoria
                            Order Per Curiam

      Appellant’s brief was due on October 11, 2013.        Pursuant to Texas Rule of

Appellate Procedure 38.8(b)(2), on October 23, 2013, the Clerk of the Court notified

appellant’s counsel that the brief had not been timely filed, requested counsel to file a
response concerning the failure to file the brief within ten days, and warned counsel that

the Court would abate and remand this cause to the trial court for appropriate findings if a

response was not filed. Counsel has nevertheless failed to file either a response or an

appellate brief in this matter.

       Accordingly, we now ABATE this appeal and REMAND the cause to the trial court

for further proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of

Appellate Procedure.      Upon remand, the trial court shall utilize whatever means

necessary to make appropriate findings and recommendations concerning the following:

(1) whether appellant desires to prosecute this appeal; (2) why appellant's counsel has

failed to file a brief and whether counsel has effectively abandoned the appeal; (3)

whether appellant has been denied effective assistance of counsel; (4) whether

appellant's counsel should be removed; and (5) whether appellant is indigent and entitled

to court-appointed counsel.

       If the trial court determines that appellant does want to continue the appeal, that

present counsel should be removed, and that appellant is indigent and entitled to

court-appointed counsel, the trial court shall appoint new counsel to represent appellant

in this appeal. If new counsel is appointed, the name, address, telephone number, and

state bar number of said counsel shall be included in an order appointing counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a

supplemental clerk's record. Furthermore, the trial court shall cause a supplemental

reporter's record of any proceedings to be prepared. The supplemental clerk's record

                                             2
and supplemental reporter's record, if any, shall be filed with the Clerk of this Court on or

before the expiration of thirty days from the date of this order.

       It is so ORDERED.

                                                  PER CURIAM


Do not publish
Tex. R. App. P. 47.2(b)

Delivered and filed the
13th day of December, 2013.




                                              3